                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION


RICHARD WOLF GUTS,                               )
                                                 )
                Movant,                          )
                                                 )
       vs.                                       )   Case No. 19-3283-CV-S-MDH-P
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                Respondent.                      )



                                 ORDER DISMISSING CASE


       Movant is confined at the United States Medical Center for Federal Prisoners in

Springfield, Missouri. He filed this case pro se, setting out his claims on a 28 U.S.C. § 2255 form.

As his primary ground for relief, Movant claims: “I’m falsely incarcerated more than my projected

release date.” Doc. 1, p. 4.

       The Court notes that a hearing to assess justification for Movant’s confinement is scheduled

for October 8, 2019, at which he will be represented by counsel. See United States v. Wolf Guts,

No. 19-3168-CV-S-MDH (petition to determine mental condition). The Court finds that Movant

should present the claims he seeks to present in this case at the October 8 hearing.

       Therefore, this case is dismissed, and the dismissal of Movant’s claims is without

prejudice.

       So ORDERED.

                                                     /s/ Douglas Harpool__________________
                                                     DOUGLAS HARPOOL
                                                     UNITED STATES DISTRICT JUDGE
Springfield, Missouri,

Dated: August 26, 2019.




             Case 6:19-cv-03283-MDH Document 4 Filed 08/26/19 Page 1 of 1
